202 F.2d 153
R. G. MATHESON, Dean of Paducah Junior College, Brady M.Stewart, Schultz Riggs, John G. Russell, T. S. Waller, W. A.Conway, B. G. Krueger, Luther Carson, Leon Higdon, S. H.Finkel, Trustees of Paducah Junior College, Stuart Johnston,Mayor of the City of Paducah, and an Ex-officio Member ofthe Board of Trustees of Paducah Junior College, Appellants,v.Fred A. WILSON, Jr. and Henry L. Powell, by Their NextFriend, Curlee Brown, Appellees.
No. 11583.
United States Court of Appeals Sixth Circuit.
Feb. 3, 1953.

Wheeler & Marshall, Paducah, Ky., for appellants.
Joseph S. Freeland, Paducah, Ky., for appellees.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel;On consideration whereof the judgment appealed from is affirmed upon the grounds and for the reason stated in the findings of fact, conclusions of law, and judgment and declaration of rights entered by the District Court October 27, 1950, and upon the grounds and for the reasons stated in the memorandum of the District Court filed September 10, 1951.